            Case 1:19-cv-00040-REB Document 51 Filed 07/08/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO



BIG SKY SCIENTIFIC LLC,                                 Case No.: 1:19-cv-00040-REB

       Plaintiff,                                       ORDER RE:

       vs.                                              DEFENDANT ADA COUNTY’S
                                                        MOTION TO SEAL (Dkt. 29)
IDAHO STATE POLICE, ADA COUNTY, JAN
M. BENNETTS, in her official capacity as Ada            DEFENDANT ADA COUNTY’S
County Prosecuting Attorney,                            MOTION FOR LEAVE TO FILE
                                                        OVERSIZE BRIEF (Dkt. 44)
       Defendants.
                                                        PLAINTIFF’S MOTION TO
                                                        DISREGARD OR,
                                                        ALTERNATIVELY, LEAVE TO FILE
                                                        SUR-REPLY (Dkt. 46)


   Currently pending before the Court are (1) Defendant Ada County’s Motion to Seal (Dkt.

29); (2) Defendant Ada County’s Motion for Leave to File Oversize Brief (Dkt. 44); and (3)

Plaintiff’s Motion to Disregard or, Alternatively, Leave to File Sur-Reply (Dkt. 46). IT IS

HEREBY ORDERED that these Motions are resolved as follows:

   1. Defendant Ada County’s Motion to Seal (Dkt. 29) is DENIED as moot, in light of the

Ninth Circuit’s April 25, 2019 Order (Dkt. 47).

   2. Defendant Ada County’s Motion for Leave to File Oversize Brief (Dkt. 44) is

GRANTED.

   3. Plaintiff’s Motion to Disregard or, Alternatively, Leave to File Sur-Reply (Dkt. 46) is

GRANTED, in part, and DENIED, in part as follows:

       a.       The Court will not strike or disregard the arguments raised in Defendant Ada

County’s reply briefing in support of its pending Motion to Dismiss. In this respect, Plaintiff’s

Motion is DENIED.

ORDER - 1
            Case 1:19-cv-00040-REB Document 51 Filed 07/08/19 Page 2 of 2



       b.       Plaintiff is permitted to file a six-page sur-reply speaking only the allegedly-new

arguments raised within Ada County’s reply briefing in support of its Motion to Dismiss; said

sur-reply shall be filed on or before July 12, 2019. In this respect, Plaintiff’s Motion is

GRANTED.

   It is ADDITIONALLY HEREBY ORDERED that the July 11, 2019 telephonic status

conference is VACATED and will be re-set, if necessary, at a later date.



                                                      DATED: July 8, 2019

                                                      _________________________
                                                      Ronald E. Bush
                                                      Chief U.S. Magistrate Judge




ORDER - 2
